996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MARK TWAIN KANSAS CITY BANK, a banking corporation;  MarkTwain Bank, a banking corporation, Appellants,v.LAWYERS TITLE INSURANCE CORPORATION, an insurancecorporation, Appellee.
No. 93-1024.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1993.Filed:  June 18, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
This is an action brought by Mark Twain Kansas City Bank and Mark Twain Bank in St. Louis to recover on a mortgagee title insurance policy issued by Lawyers Title Insurance Company in connection with a $3.1 million loan made to Green River Associates.  The District Court1 granted the motion of Lawyers Title for summary judgment and denied plaintiffs' cross-motion for summary judgment.  Plaintiffs appeal from that judgment.


2
Having considered the briefs and record, we conclude that no error of law appears, and that an opinion would add nothing of substance to the well-reasoned memorandum opinion of the District Court.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri